Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Reasons for Allowance
1.	Claims 1-10 are allowed.  Claims 1, 9, and 10 are independent.

2.	The following is an examiner’s statement of reasons for allowance:
	Claim 1 is allowable over the prior art of record because the prior art does not teach an image reading device wherein first data that is read values of a reading standard surface and serves as standards, and second data on ranges of variation, based on a change in a temperature, in the read values are stored in a storage unit, and wherein a control unit determines, based on the first data and the second data read from the storage unit and third data obtained by reading the reading standard surface after an acquisition of the first data, whether an abnormality exists in the pixels.  The above limitations in combination with other limitations of claim 1 are not taught by the prior art of record, including the reference(s) cited below.
	Claims 2-8 depend on claim 1, directly or indirectly.

	Claim 10 recites an abnormality detection method for causing an image reading device defined in the claim to detect, based on whether an abnormality exists in the pixels arranged in the main scanning direction and corresponding to read values of a reading standard surface, an abnormal pixel range in which the number of pixels is 
reading first data indicating read values of the reading standard surface and serving as standards and second data on ranges of variation, based on a change in a temperature, in the read values, the first data and the second data being stored in a storage unit, and determining, based on third data obtained by reading the reading standard surface after an acquisition of the first data, whether an abnormality exists in the pixels; and 
setting, when one or more normal pixels interpose between an abnormal pixel and a next abnormal pixel, a range of the discontinuous abnormal pixels in which the number of the normal pixels is smaller than a second determination value that is defined in advance, to the abnormal pixel range.
	The above limitations in combination with other limitations of claim 10 are not taught by the prior art of record, including the reference(s) cited below.

	Claim 9 recites a non-transitory computer-readable storage medium storing an abnormality detection program to cause an image reading device defined in the claim to detect, based on whether an abnormality exists in pixels arranged in the main scanning direction and corresponding to read values of a reading standard surface, an abnormal pixel range defined in the claim.  The claimed program corresponds to the steps of the method recited in allowable claim 10 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Pertinent Prior Art
3.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Otomaru (US 10,911,640) discloses an image reading apparatus comprising a controller that acquires second reference data indicating a reading value of a background plate by causing the reading unit to read the background plate during a non-document-reading period between a document-reading period and a document-reading period, calculates a first difference indicating a difference between a value in a first pixel range corresponding to an element group, among the plurality of photoelectric conversion elements, in a range under temperature influence by a given heat generation source and a value in a second pixel range, that is, part of a pixel range which does not fall under the first pixel range with respect to the second reference data, and updates, when the first difference exceeds a first allowable value, the first reference data by correcting a value in the first pixel range of the first reference data based on the difference.
	Honda et al. (US 2020/0106892 A1), Fig. 5A, paragraph 0047 and 0048, a method of calculating a threshold, taking in to consideration of variations in output of image sensor (34) due to temperature effects; paragraph 0099, dirt detection section 15
Uchida et al. (US 2016/0173722 A1), see 0014 “In order to achieve the …… object, ……,” an image sensor reads an image of a white reference inside the scanner 
	Uchida et al. (US 9516194), patent of the above publication Uchida et al. (US 2016/0173722 A1)
	Shoji et al. (US 7327962) discloses determining abnormalities of an image forming apparatus using obtained sensing information including temperature, light amount, and humidity

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407.  The examiner can normally be reached on M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHEUKFAN LEE/Primary Examiner, Art Unit 2674